Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that there was evidence of failure upon the part of the defendant to maintain the crossing as provided in section 21 of the Railroad Law,* and whether such failure was the cause of the accident and of the death of the plaintiff’s intestate was for the jury. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.

 Amd.- by Laws of 1916, chap. 109; since amd. by Laws of 1927, chap. 47, and Laws of 1928, chap. 546.— [Rep.